Citation Nr: 0416196	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-21 663	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis and chronic 
obstructive pulmonary disease (COPD) secondary to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from April 1948 to March 
1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of a special 
processing unit ("Tiger Team") at the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2004, the veteran testified at a videoconference 
hearing at the RO in Huntington, West Virginia, before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of that proceeding is of record.

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (Jan. 31, 1997).  Also, an opinion by VA's Office 
of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).



The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Rating 
specialists must develop any evidence of asbestos exposure 
before, during and after service.  A determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  M21-1, part VI, para. 
7.21(d)(1).

In statements and testimony, the veteran has alleged that his 
pulmonary disorders are attributable to exposure to asbestos 
in service while serving aboard ships as a boatswain's mate.  
He says he only smoked a half a package of cigarettes per day 
from 1958 to 1978, so, in his opinion, smoking that little 
amount of cigarettes and quitting the habit over 20 years ago 
indicates that his smoking did not cause his current 
pulmonary disorders.

In an examination dated in November 2001, Randy L. Mills, 
D.O., noted the veteran's contentions of daily in-service 
exposure to asbestos, and that the veteran believed that he 
had asbestosis because of that exposure.  The physician also 
noted the veteran had no obvious external causes of 
restrictive lung disease.  COPD secondary to asbestosis was 
diagnosed.  However, that notwithstanding, Dr. Mills did not 
discuss the rationale for his opinion.  Also, his notation of 
no obvious external causes of restrictive lung disease, when 
recounting the veteran's pertinent medical history, seems to 
directly contradict the nexus opinion causally relating the 
COPD to asbestosis, even assuming the veteran has it.  
Therefore, another, supplemental, examination and opinion is 
needed.

The veteran also points out that a VA physician, Douglas 
Medlin, M.D., referred him for tests at the Alvina Medical 
Center, and that these tests were positive for asbestos-
related pulmonary disease.  In addition, the veteran says 
that he received treatment for his pulmonary condition prior 
to 1999 at the medical facility at Wright Patterson Air Force 
Base.  But these records are not in his claims file, and the 
RO should attempt to obtain them.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a pulmonary disorder 
that are not currently on file.  The RO 
should specifically contact Alvina 
Medical Center and the medical facility 
at Wright Patterson Air Force Base and 
request copies of complete clinical 
records pertaining to the veteran's 
treatment for a pulmonary condition.

2.  The RO should advise the veteran that 
he should submit the written opinions of 
any physicians or medical facilities, 
such as Dr. Medlin or the Alvina Medical 
Center, who have told him that any 
pulmonary disorder is due to in-service 
asbestos exposure.  

3.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

4.  After the above development has been 
completed, schedule the veteran for a VA 
respiratory examination to determine the 
current nature and etiology of any 
respiratory diagnosis.  Send the claims 
folder, as well as a copy of this Remand, 
to the examiner or examiners for a review 
of the veteran's pertinent medical 
history.  All indicated tests should be 
performed and those reports should be 
incorporated into the examination and 
associated with the claims file.

Specifically, the examiner should 
indicate whether it is at least as likely 
as not (50 percent or more probability) 
that the diagnosed pulmonary disorder(s) 
is etiologically related to:  (1) the 
veteran's military service to include in-
service exposure to asbestos, (2) his 
history of smoking, and/or (3) a 
combination of these factors.  
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons for 
such opinion.

5.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If benefits are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration. 



The veteran need take no action until he is further informed. 
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




